Alexander, J.
(dissenting) — I agree with the conclusion the majority reaches to the effect that Michele E. Williams presented sufficient evidence of duress to send that issue to the jury. The trial court’s failure to give a duress instruction, therefore, was reversible error. Nevertheless, it is my view that we need not order a new trial to cure the instructional error. I reach that conclusion because I am satisfied that the Court of Appeals correctly concluded that the State’s prosecution of Williams for first degree theft (welfare fraud) is barred by collateral estop-pel. Consequently, the charge against Williams should be dismissed. Because the majority has concluded otherwise, I dissent.
As the majority notes, the doctrine of collateral estoppel is embodied in the Fifth Amendment guaranty against double jeopardy. Ashe v. Swenson, 397 U.S. 436, 445, 90 S. Ct. 1189, 25 L. Ed. 2d 469 (1970). Under that doctrine a criminal prosecution may be barred when a prior proceeding has resolved similar issues. Yates v. United States, 354 U.S. 298, 335, 77 S. Ct. 1064, 1 L. Ed. 2d 1356 (1957), overruled on other grounds by Burks v. United States, 437 U.S. 1, 98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978).
Unfortunately, no prior Washington case has addressed the precise question we have here: does collateral estoppel *261bar the prosecution of a person for welfare fraud, if the prosecution follows a civil proceeding in which it was determined that the person did not willfully obtain public assistance to which he or she was not entitled?
Courts in other states have, however, addressed this issue. For example, in People v. Watt, 115 Mich. App. 172, 320 N.W.2d 333, 30 A.L.R.4th 848 (1982), the Michigan Court of Appeals faced similar facts and reached a result consistent with that reached by the Court of Appeals here. In Watt, the defendant was found guilty of two counts of welfare fraud, the jury apparently concluding that a statement the defendant welfare recipient made to the Michigan Department of Social Services (DSS), to the eifect that she was not living with her ex-husband at the time she obtained the questioned welfare benefits, was false.
Significantly, Watt’s criminal convictions followed an administrative proceeding in which the Michigan DSS attempted to terminate Watt’s eligibility for Aid to Families With Dependent Children benefits, claiming that Watt obtained benefits she was not entitled to receive due to her failure to report the income of her ex-husband. An administrative law judge ruled against the State, determining that the DSS had not met its burden of showing that Watt lived with her ex-husband during the time she received the alleged overpayments. Watt, 320 N.W.2d at 334.
Given that prior determination, the Michigan Court of Appeals reversed Watt’s convictions and ordered dismissal of the charges. In doing so, it noted that "[f]or purposes of application of collateral estoppel, [the prosecutor and DSS] are both creatures of the same sovereign, namely, the State of Michigan.” Watt, 320 N.W.2d at 336. Moreover, it held that the issue determined by the administrative law judge — whether Watt lived with her ex-husband — was substantially the same as the central issue of the criminal trial. Finally, it concluded that because the State could not meet the lower burden of proof at the administrative hearing, it was not unjust to apply collateral estoppel as a bar to the criminal prosecution. Watt, 320 N.W.2d at 334.
*262Similarly, in People v. Sims, 32 Cal. 3d 468, 651 P.2d 321, 186 Cal. Rptr. 77 (1982), the Supreme Court of California held that the State of California was collaterally estopped from prosecuting a defendant who had been found, in an administrative action maintained by the State to recoup alleged overpayments, to have not fraudulently obtained welfare benefits. In doing so, the Sims court listed three public policy reasons for applying the doctrine of collateral estoppel as a bar to criminal prosecution. First, it indicated that application of the doctrine would advance "judicial economy by minimizing repetitive litigation.” Second, it observed that it would preclude the possibility of inconsistent judgments which may "undermine the integrity of the judicial system[.]” Sims, 32 Cal. 3d at 488. Finally, the court stated that it would prevent the "harassment” of successive litigation, indicating that "[t]o subject [Sims] to a second proceeding in which she must defend herself against the very same charges of misconduct would be manifestly unfair.” Sims, 32 Cal. 3d at 489.
In Washington, a party asserting the bar of collateral estoppel bears the burden of showing four requirements:
(1) the issue decided in the prior adjudication must be identical with the one presented in the second; (2) the prior adjudication must have ended in a final judgment on the merits; (3) the party against whom the plea of collateral estop-pel is asserted must have been a party or in privity with a party to the prior litigation; and (4) application of the doctrine must not work an injustice.
State v. Cleveland, 58 Wn. App. 634, 639, 794 P.2d 546 (quoting Beagles v. Seattle-First Nat’l Bank, 25 Wn. App. 925, 929, 610 P.2d 962 (1980)), review denied, 115 Wn.2d 1029 (1990), cert. denied, 499 U.S. 948 (1991). Because the majority acknowledges that requirements one through three have been shown, I have devoted my attention to requirement four. This requirement, as the majority notes, recognizes the role of public policy. Indeed, in reversing Williams’s conviction, the Court of Appeals addressed public policy considerations, saying:
*263[I]t is our perception that public policy would be better served if the State were estopped from prosecuting a welfare fraud charge where the recipient has previously been adjudged not to have intentionally received public assistance overpay-ments. Specifically, by preventing relitigation of an issue already litigated, judicial economy, the policy upon which the doctrine of collateral estoppel is based, would be served. In addition, the integrity of [the] judicial system would be fostered by avoiding the possibility of inconsistent judgments. Finally, concerns of fairness and of protecting welfare recipients, who by definition can ill-afford the costs of repeated litigation, would be served by applying collateral estoppel.
State v. Williams, 78 Wn. App. 584, 593, 898 P.2d 340 (1995), review granted, 128 Wn.2d 1007 (1996).
In reversing the Court of Appeals, the majority relies heavily on our decision in State v. Dupard, 93 Wn.2d 268, 609 P.2d 961 (1980). In that case, we held that the State was not collaterally estopped from prosecuting a defendant for possession of cocaine and heroin even though the parole board had determined, at a prior parole revocation hearing, that the defendant had possessed heroin, but not cocaine. Dupard, 93 Wn.2d at 277. In concluding that public policy would not be served by barring a subsequent criminal prosecution of Dupard, we indicated that because a "[p]arole revocation is not part of a new criminal prosecution,” but "is a 'continuing consequence’ of the original conviction,” the subsequent criminal charges may be maintained. Dupard, 93 Wn.2d at 276.
There are two reasons why I believe the majority’s reliance on Dupard is misplaced. First, in Dupard, we made it clear that our ruling was limited to the unique circumstances of a parole revocation hearing, stating that, "[w]e granted review limited to a single issue: In a criminal case, is the State collaterally estopped from relitigating an issue previously decided in favor of the defendant at a parole revocation hearing?” Dupard, 93 Wn.2d at 271 (emphasis added). Second, and more importantly, the public policy we relied on in Dupard is inapplicable here. *264That is so because the administrative proceeding to recoup welfare benefits that Williams allegedly obtained by fraud was not a "continuing consequence” of a prior criminal conviction.
The majority sets forth what it suggests is an additional public policy reason disfavoring application of collateral estoppel. It contends that the purposes of the administrative hearing and the criminal trial are "wholly distinct,” noting that the purpose of the administrative hearing was to determine whether Williams obtained overpayments of public assistance and the rate at which she would repay the Department of Social and Health Services (DSHS), whereas the criminal trial was devoted to determining if a crime had been committed. Majority op. at 257. While the majority correctly observes that the consequences of the two proceedings differed, the fundamental issue that was to be determined in each proceeding was identical. Indeed, the majority recognized this, indicating that "both the administrative hearing and the criminal trial focused on the issue of Williams’ mens rea in obtaining excess benefits.” Majority op. at 256.5
The majority also places reliance on a decision of the Court of Appeals in State v. Cleveland, 58 Wn. App. 634, a case in which that court, citing Dupard, addressed the question of whether the doctrine of collateral estoppel barred a criminal prosecution for statutory rape and indecent liberties which followed a dependency hearing at which the State failed to prove the alleged sexual abuse. In concluding that the doctrine was not applicable, the Cleveland court set forth a public policy rationale for its decision, saying:
we find overall considerations of public policy are determina*265tive of the question before us. Dependency proceedings are often attended with a sense of urgency, . . . the entire focus of the proceeding is the welfare of the child. The focus being more narrow than in a typical felony trial, the State normally does not need . . . the extensive preparation typically required for felony trials.
Cleveland, 58 Wn. App. at 643-44.
Cleveland, in my judgment, does not support the majority’s opinion. That is so because an administrative proceeding to recoup allegedly ill-gotten welfare benefits is significantly different than a dependency hearing. In the former proceeding, there is generally no sense of urgency, whereas in the dependency proceeding, the overriding concern for the dependent child’s welfare frequently requires immediate action to ensure the safety and well-being of that child. Furthermore, the focus of an administrative proceeding to recover excess benefits obtained by an intentional violation of the public assistance laws is not narrower than the criminal proceeding, both proceedings focusing on the recipient’s intent in accepting the excess benefits.
Additionally, nothing in the record supports a conclusion, similar to that which we made in Dupard, to the effect that the State does not have adequate time to prepare and present its case at an administrative proceeding. Neither is there any support for a conclusion that the State prepares less for an administrative proceeding to recover intentionally received overpayment of welfare benefits than it does for a felony trial. Not surprisingly, the record contains little information about the degree to which the State prepared for the administrative proceeding or the criminal trial that led to this appeal. It does, however, reflect that Williams’s criminal defense attorney told the trial court that Williams testified at the administrative proceeding, and that "[pjersons from [DSHS] came in with financial records, testified, presented documentary proof to establish that monies had in fact been received.” Verbatim Report of Proceedings at 2 (Apr. 1, 1993).
*266In sum, the public policy rationale offered by the majority does not persuade me that it would be unjust to give collateral estoppel effect to the administrative determination. The proper focus of a public policy analysis should be on whether the prior adjudication offered a full and fair hearing, not whether it contained all the trappings of a felony trial in superior court. See Robinson v. Hamed, 62 Wn. App. 92, 100, 813 P.2d 171, review denied, 118 Wn.2d 1002 (1991). Although we have not been furnished with a complete record of the administrative proceeding, it is undisputed that the State was represented by a so-called "Fair Hearing Coordinator” from DSHS, and that the hearing was presided over by an administrative law judge. Clerk’s Papers at 54. While it is unlikely that the administrative proceeding had all of the formalities that attend a trial in superior court, we should not assume that it was not a full and fair hearing and that the administrative law judge did not fairly consider testimony of Williams and other evidence.
The majority also expresses a concern that if the doctrine of collateral estoppel is applied to bar a subsequent criminal prosecution in cases such as this, the State may simply forgo taking steps to recover intentionally obtained overpayments of welfare benefits in administrative proceedings. This, it suggests, would be poor public policy. Majority op. at 258. Even if that concern is justified, the State’s forbearance from seeking recoupment via an administrative proceeding is not problematic in cases where criminal charges are laid. That is so because the prosecuting attorney is under a duty to recommend to the court that restitution be imposed in appropriate cases as part of a defendant’s sentence. RCW 9A.20.030.6
In the final analysis, the principles that the California and Michigan courts recognized in Sims and Watt are applicable here. While those cases do not compel affirmance of the Court of Appeals, they strike me as sensible *267determinations. The plain fact is that, like the situation in Sims and Watt, both proceedings against Williams were maintained by the State and resolved identical issues. In such cases, application of the doctrine of collateral estop-pel promotes justice by making certain that two actions which determine the same issue are not maintained against the same person. Such a result fosters judicial economy and mitigates against the unfairness of successive litigation.
Johnson, J., concurs with Alexander, J.
Reconsideration denied July 15, 1997.

The prosecutor in Williams’s criminal case acknowledged the similarity between the issues in the administrative hearing and the criminal trial, saying "they [administrative hearing] were looking at whether that was an intentional overpayment and that definition is occurring when there is willful or knowing intent. Although they’re not exactly the same, I would probably have to concede they are pretty close to what we’re dealing with here in the criminal trial.” Verbatim Report of Proceedings at 6 (Apr. 1, 1993).


The court can also order a defendant to pay a legal financial obligation as part of the defendant’s sentence under RCW 9.94A.145.